Citation Nr: 0907944	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-30 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas





THE ISSUE

Entitlement to service-connected burial benefits.     






ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty in the Air Force from September 1977 
until December 1979, when he was formally presumed to be 
deceased.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDINGS OF FACT

The Veteran died during active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service-connected burial 
benefits are not met.  38 U.S.C.A. § 2307; 38 C.F.R. 
§ 3.1600, 3.1604.    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not 
applicable to this claim because it turns on a matter of law 
and not on the underlying facts or development of the facts.  
See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The 
relevant facts of this case (i.e. that the Veteran is 
presumed to have died in service) are not in dispute.  The 
United States Court of Appeals for Veterans Claims (Court) 
found in Manning that the VCAA can have no effect on appeals 
that are decided on an interpretation of the law as opposed 
to a determination based on fact.  See Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  The Board therefore finds that any deficiency in 
VA's VCAA notice or development action is harmless error.

II.  Facts and Analysis

In the instant case, the appellant, as the surviving spouse 
of the Veteran has filed for service-connected burial 
benefits on the basis that the Veteran died during service.  
It is clear from the record that the Veteran did die while on 
active duty.  An official Department of the Air Force Report 
of Casualty shows that the Veteran was held to have been 
missing from December 1978 to January 1979, when evidence was 
received in U.S. Air Force Headquarters that he was presumed 
to be deceased.  It was noted that the Veteran was on active 
duty at the time he was presumed to have died.  Then, in 
March 1979 the Air Force mailed the appellant a Certificate 
of Honorable Service certifying that the Veteran did indeed 
die in December 1978 while on active duty. 

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  A burial allowance is payable 
under certain circumstances to cover the burial and funeral 
expenses of a Veteran and the expense of transporting the 
body to the place of burial.  See 38 U.S.C.A. § 2302; 38 
C.F.R. § 3.1600.  If a Veteran dies as a result of a service-
connected disability or disabilities, burial allowance may be 
paid.  See 38 C.F.R. § 3.1600(a).  Such burial benefits, 
however, are not payable for deaths in active service.  
38 C.F.R. § 3.1604(b)(3).  

In the instant case, the pertinent regulations clearly 
indicate that burial benefits are not payable for deaths, 
such as the Veterans, which occur during active service.  
38 C.F.R. § 3.1604(b)(3).  Consequently, the appellant's 
claim must be denied on the basis of a lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The appellant may be able to seek payment for all or 
a portion of the funeral and burial related expenses she 
incurred from the Defense Department and in this regard, the 
Board notes that the RO has referred the appellant's 
application for burial benefits to the U.S. Air Force 
Department of Service.  


ORDER

Entitlement to service-connected burial benefits is denied.      



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


